                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

 KEITH HOBBS and TERRY FABRICANT,
 individually and on behalf of others similarly
 situated,

          Plaintiffs,

 v.                                                                       Case No. 4:19-cv-9 (CDL)

 RANDALL-REILLY, LLC, and
 YODEL TECHNOLOGIES, LLC,

          Defendants.


           STIPULATED PROTECTIVE ORDER AND NON-WAIVER ORDER

         THIS MATTER is before the Court on the Parties’ Joint Motion for a Protective Order

filed on March 15, 2019 pursuant to Fed. R. Civ. P. 26(c) and Local Rule 5.4. The parties represent

to the Court that discovery in this case will involve the production and review of confidential

information of both parties and potentially non-parties to this action, as well as proprietary or

sensitive business information of Defendants. The parties move the Court for entry of this

Stipulated Protective Order and Non-Waiver Order to protect the legitimate privacy interests of

the parties and non-parties. The parties believe that there is good cause for entry of the Protective

Order.

         THE COURT ALERTS THE PARTIES THAT IT HAS ADDED A FINAL

PARAGRAPH TO THIS PROTECTIVE ORDER THAT WAS NOT INCLUDED IN THE

STIPULATED ORDER SUBMITTED TO THE COURT. CDL

         Appearing appropriate for good cause shown, the Court hereby ORDERS:
         WHEREAS, documents, testimony and information have been and may be sought,

produced, or exhibited by and among the parties relating to trade secrets, proprietary systems,

confidential commercial information, confidential information of or about third parties,

confidential research and development, or other proprietary information belonging to Defendant,

and/or other confidential information of Plaintiffs or third parties.

         WHEREAS, Plaintiffs and Defendants acknowledge that there exists a possibility that a

party may produce documents which would otherwise be subject to a claim of privilege. The

parties acknowledge and agree that the protections of Federal Rule of Evidence 502(b) shall govern

the production of such documents and prevent the waiver of any privileges or protections.

         1.     This Order shall govern the use, handling, and disclosure of all documents,

testimony, or information produced or given in this action and designated in accordance with this

Order.

         2.     Any documents, testimony, or information submitted, either voluntarily or pursuant

to any subsequent order, which is asserted in good faith by the producing party or by any other

party to contain or constitute information protected by Federal Rule of Civil Procedure 26(c)(1) or

other provision of law asserted by the producing party, including information subject to a

contractual duty of confidentiality owed to a third party, shall be so designated in writing, or orally

at a deposition, hearing, or trial, and shall be segregated from other information being submitted.

Materials so designated shall be clearly marked on their face with the legend: “CONFIDENTIAL”

or “CONFIDENTIAL-ATTORNEY’S EYES ONLY.” Such documents, transcripts, or other

materials are referred to herein as “CONFIDENTIAL MATERIALS” and “CONFIDENTIAL-

AEO MATERIALS,” respectively. To the extent electronically stored information is produced in

a format that does not permit the branding of the designation on the face of the document (e.g.,



                                                  2
native Excel files or database exports), the producing party shall add the abbreviation “CONF” or

“CONF-AEO,” respectively, to the file name of such documents.

       3.      A party wishing to designate portions of a deposition transcript CONFIDENTIAL

or CONFIDENTIAL-ATTORNEY’S EYES ONLY pursuant to this Order must, within five (5)

business days from the conclusion of the deposition, order the original or a copy of the transcript

of the deposition from the court reporter for regular turnaround. The designating party may

designate those portions of the transcript CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S

EYES ONLY, in accordance with paragraph 2 of this Order. The designating party shall designate

such CONFIDENTIAL MATERIAL or CONFIDENTIAL-AEO MATERIAL either on the record

during such deposition or by serving upon all counsel of record via facsimile or other electronic

transmission a Notice setting forth the pages, line numbers, and designations. The designating

party must serve such Notice within fourteen (14) calendar days after its counsel receives a copy

of the deposition transcript. All transcripts will be treated as CONFIDENTIAL until the expiration

of the fourteen-day period from the date of receipt of the transcript described in this paragraph.

Any portions of a transcript designated as CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S

EYES ONLY shall thereafter be treated as CONFIDENTIAL or CONFIDENTIAL-

ATTORNEY’S EYES ONLY in accordance with this Order. The parties shall negotiate in good

faith to alter the time frames set forth in this paragraph in situations where a more expedited filing

of a designated portion of the deposition transcript is required.

       4.      No person shall use any CONFIDENTIAL MATERIALS and CONFIDENTIAL-

AEO MATERIALS, or any information derived therefrom (including but not limited to all

testimony, deposition or otherwise, that refers, reflects, or otherwise discusses any such

information), directly or indirectly, for any business, commercial, or competitive purposes or for



                                                  3
any purpose whatsoever other than solely for the discovery, the preparation, and trial of this action,

and/or in accordance with this Order. The parties agree that CONFIDENTIAL MATERIALS and

CONFIDENTIAL-AEO MATERIALS produced in discovery in this case shall not be used, in

whole or in part, by the receiving party in any other legal or administrative proceeding, other than

as stated herein.

       5.      Subject to paragraph 9, in the absence of prior written permission from the

designating party or an order by the Court, no person shall disclose CONFIDENTIAL

MATERIALS to any person other than: (i) the parties, their attorneys of record, and those

attorneys’ support staff employees who perform work tasks related to this case; (ii) qualified

persons taking testimony involving such material and necessary stenographic, videographic, and

clerical personnel; (iii) disclosed experts or consulting experts and their staff employed for this

litigation; (iv) present or former employees of the producing party in connection with their

depositions in this action (provided that no former employees shall be shown documents prepared

after the date of his or her departure); (v) any governmental agency formally requesting such

information or documents by subpoena, written notice, or other civil investigate demand, with

notice provided to the designating party within five (5) days of receipt of the request and no fewer

than twenty-one (21) days before disclosure or production; (vi) outside photocopying and

electronic discovery vendors; and (vii) the Court, Court personnel, and members of any jury

impaneled to hear this case.

       6.      Subject to paragraph 9, in the absence of prior written permission from the

designating party or an order by the Court, CONFIDENTIAL-AEO MATERIALS shall not be

disclosed to any person other than counsel of record in this case and those attorneys’ support staff

who perform work tasks related to this case or as provided in paragraph 5(ii) through 5(iii) and



                                                  4
paragraph 5(v) through 5(vii) of this Order. All persons to whom CONFIDENTIAL-AEO

MATERIALS are disclosed are hereby enjoined from disclosing the same to any other person

except as provided in this Order and are also enjoined from using the same except in the

preparation for and trial of this case between the named parties thereto. No person receiving or

reviewing CONFIDENTIAL-AEO MATERIALS shall disseminate or disclose them to any person

other than those permitted to receive it per this paragraph for the purposes so specified. In no

event shall such person make any other use of such CONFIDENTIAL-AEO MATERIALS.

       7.      Subject to paragraph 9, no person shall disclose CONFIDENTIAL MATERIALS

to any person designated in paragraph 5(iii) unless he or she has executed a written, dated

declaration in the form attached hereto as Exhibit A, acknowledging that he or she has first read

this Order, agreed to be bound by the terms hereof, agreed not to reveal such CONFIDENTIAL

MATERIALS to anyone, and agreed to utilize such CONFIDENTIAL MATERIALS solely for

the purposes of this litigation. The Court hereby enjoins all persons to whom CONFIDENTIAL

MATERIALS are disclosed from disclosing the same to any person or using the same, except as

provided in this Order.

       8.      No person receiving or reviewing CONFIDENTIAL MATERIALS or

CONFIDENTIAL-AEO MATERIALS shall disseminate or disclose them to any person other than

those described above in paragraphs 5, 6, and 7 for the purposes specified, and in no event shall

such person make any other use of CONFIDENTIAL MATERIALS or CONFIDENTIAL-AEO

MATERIALS.

       9.      In the event that any party disagrees with any designation made under this Order,

the parties shall first try in good faith to resolve the disagreement informally. If the parties cannot

resolve the dispute and the receiving party concludes in good faith that the designating party has



                                                  5
improperly classified the materials, the receiving party shall notify the designating party in writing

by facsimile or by electronic transmission of its objection but shall continue to maintain the

documents or other information as CONFIDENTIAL or CONFIDENTIAL-AEO for fifteen (15)

days after such notice. The designating party shall have the right to move the Court for a Protective

Order to retain the designated status of such materials. If the designating party files such a motion

within the fifteen-day period, the receiving party shall continue to maintain the materials as

CONFIDENTIAL or CONFIDENTIAL-AEO, consistent with the designating party’s designation,

until the Court has ruled on the designating party’s motion.

       10.     Subject to paragraph 9, any party seeking to file CONFIDENTIAL MATERIALS

or CONFIDENTIAL-AEO MATERIALS with the Court must contact the designating party two

(2) days prior to such filing to: (i) provide the designating party with notice that it seeks to file

CONFIDENTIAL MATERIALS or CONFIDENTIAL-AEO MATERIALS with the Court; and

(ii) meet and confer in good faith to determine whether a redacted version of the CONFIDENTIAL

MATERIALS or CONFIDENTIAL-AEO MATERIALS can be filed with the Court. In the event

no agreement is reached for the filing of a redacted version, the party seeking to file such

CONFIDENTIAL MATERIALS or CONFIDENTIAL-AEO MATERIALS shall file such

materials in accordance with Local Rule 5.4.

       11.     The inadvertent or unintentional disclosure of CONFIDENTIAL MATERIALS or

CONFIDENTIAL-AEO MATERIALS by a producing party without the appropriate designation

shall not be deemed a waiver in whole or in part of that party’s claim of confidentiality, either as

to the specific information disclosed or as to any other information relating thereto or on the same

subject matter provided that the disclosure is inadvertent, the producing party took reasonable steps

to prevent disclosure, and the producing party promptly took reasonable steps to rectify the error.



                                                  6
Upon such notice, the receiving party, upon the producing party’s request or upon its own initiative

at such time as it reasonably and in good faith believes itself to be in possession of inadvertently

produced materials, whichever occurs first, shall promptly return the inadvertently produced

materials, and all copies of those materials that may have been made and any notes regarding those

materials shall be destroyed.

       12.     Subject to paragraph 9 and excluding pleadings and documents filed with the Court,

within sixty (60) days after the conclusion of this case, upon written request, the parties shall

assemble and return to the designating party all materials containing CONFIDENTIAL

MATERIALS and CONFIDENTIAL-AEO MATERIALS (with the exception of drafts of

pleadings filed with the Court, which the receiving party may retain but shall continue to treat as

CONFIDENTIAL MATERIAL and CONFIDENTIAL-AEO MATERIAL as provided in this

Order). The receiving party may elect to destroy such materials rather than return them, in which

case the receiving party shall provide written verification that the receiving party has destroyed

the materials, including any summaries, extracts, compilations, notes, or other attorney work

product containing CONFIDENTIAL MATERIALS and CONFIDENTIAL-AEO MATERIALS

(with the exception of drafts of pleadings filed with the Court).

       13.     This Order shall remain binding after the conclusion of this case unless otherwise

ordered by the Court, and the Court shall retain jurisdiction over all parties bound hereby for the

purposes of enforcing this Order. Each individual signing the acknowledgement attached as

Exhibit A agrees to be subject to the jurisdiction of this Court for purposes of this Order.

       14.     This Order does not prevent any party from seeking to seal trial transcripts and/or

trial exhibits, including documents previously filed under seal, or from seeking any other similar

relief pursuant to Local Rule 5.4.



                                                 7
         15.   No party may use the entry of this Order, nor the designation of any material as

“CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES ONLY,” nor the failure to

make such designation, as evidence on any issue in this case. A party’s designation of materials

as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES ONLY” does not waive that

party’s objection to any discovery on any ground, including but not limited to, relevancy or that it

seeks information protected by Federal Rule of Civil Procedure 26(c) or any other provision of

law.

         16.   Nothing in this Protective Order shall be deemed a waiver by any party of any

objections that party may have at time of trial to any evidence, including but not limited to

CONFIDENTIAL MATERIALS or CONFIDENTIAL-AEO MATERIALS, on any grounds

including but not limited to relevance, admissibility, authenticity, or hearsay.

         17.   Nothing herein shall affect or restrict the rights of any party to use its own

documents or information or to use information or documents obtained or developed

independently of materials afforded CONFIDENTIAL treatment pursuant to this Order.

         18.   Third parties who are the subject of discovery requests, subpoenas, or depositions

in this case may take advantage of the provisions of this Order by providing Plaintiffs and

Defendants with written notice that they intend to comply with and be bound by the terms of this

Order.

         ADDED BY THE COURT: The Court finds that good cause exists for the entry of this

order with the following condition. Notwithstanding anything to the contrary in the foregoing

order, the Court finds that it shall not apply to exclude evidence from public disclosure when that

evidence is relied upon in support of or opposition to any motion or relevant in any hearing or trial.

If a party seeks to rely upon any evidence covered by this protective order in support of or in



                                                  8
opposition to any motion or during any hearing or trial, that party shall notify the opposing party

at least 14 days prior to filing the motion and/or 14 days prior to the hearing or trial. The opposing

party shall have 7 days to respond objecting to the public disclosure of the information, and the

opposing party shall also file a motion to allow the materials to be filed under seal, which shall

state a compelling reason in support of that motion. The Court will closely scrutinize any such

requests at that time, with the presumption that any evidence relied upon in a filed motion or in

opposition to any such motion or to be used in a hearing or trial shall be a public record.

Accordingly, when materials are to be used in the foregoing manner, a party will not be allowed

to file the materials under seal just because they are covered by this discovery protective order.

       IT IS SO ORDERED.



                                       This 19th day of March, 2019


                                             S/Clay D. Land
                                             CLAY D. LAND
                                       CHIEF U.S. DISTRICT JUDGE
                                      MIDDLE DISRICT OF GEORGIA




                                                  9
WE ASK FOR THIS:

/s/ David M. Gettings                        /s/ Cammi R. Jones
David M. Gettings                            Cammi R. Jones
Admitted pro hac vice                        Georgia Bar No. 398999
TROUTMAN SANDERS LLP                         FISHERBROYLES, LLP
222 Central Park Ave., Suite 2000            945 E. Paces Ferry Rd. Ste. 2000
Virginia Beach, Virginia 23462               Atlanta, Georgia 30326
Telephone: (757) 687-7747                    Telephone: (404) 551-3585
Facsimile: (757) 687-1545                    Facsimile: (404) 478-6834
Email: david.gettings@troutmansanders.com    Email: Cammi.Jones@FisherBroyles.com

Nathan C. Chase Jr.                          Eric Allen
Admitted pro hac vice                        Admitted pro hac vice
ROBINSON BRADSHAW                            Utah Bar No. 13486
101 North Tryon Street, Suite 1900           ALLEN, MITCHELL & ALLEN, PLLC
Charlotte, NC 28246                          2091 E. Murray Holladay Rd., Ste. 21
Telephone: (704) 377-8383                    Salt Lake City, UT 84117
Email: nchase@robinsonbradshaw.com           Telephone: (801) 930-1117
                                             Email: eric@allenlawyer.com
Cindy D. Hanson
Georgia Bar No. 323920                       Counsel for Defendant Yodel Technologies,
TROUTMAN SANDERS LLP                         LLC
600 Peachtree Street NE, Suite 3000
Atlanta, GA 30308
Telephone: (404) 885-3830                    /s/ Steven H. Koval
Email: cindy.hanson@troutmansanders.com      Steven H. Koval
                                             Georgia Bar No. 428905
Counsel for Defendant Randall-Reilly, LLC    THE KOVAL FIRM, LLC
                                             3575 Piedmont Road
                                             Building 15, Suite 120
                                             Atlanta, GA 30305
                                             Telephone: (404) 513-6651
                                             Facsimile: (404) 549-4654
                                             Email: shkoval@aol.com

                                             Counsel for Plaintiffs




                                            10
                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

 KEITH HOBBS and TERRY FABRICANT,
 individually and on behalf of others similarly
 situated,

          Plaintiffs,

 v.                                                                       Case No. 4:19-cv-9 (CDL)

 RANDALL-REILLY, LLC, and
 YODEL TECHNOLOGIES, LLC,

          Defendants.


                        DECLARATION OF
                          UNDER STIPULATED PROTECTIVE ORDER


         I,                                            , being duly sworn, declare as follows:

         1.      My address is                                                               .

         2.      My present employer is                                                      .

         3.      My present occupation or job description is                                 .

         4.      I hereby acknowledge that (i) I have been given a copy of the Stipulated Protective

Order and Non-Waiver Order (“Protective Order”) in the above-referenced case; (ii) I carefully

read the Protective Order; and (iii) I understand and am familiar with the terms of the Protective

Order.

         5.      I will comply with all of the provisions of the Protective Order. I will hold all

CONFIDENTIAL MATERIALS disclosed to me, including the substance and any copy, summary

abstract, excerpt, index or description, in confidence, and will not disclose such material to anyone

not qualified under the Protective Order. I will not use any CONFIDENTIAL MATERIAL

disclosed to me for any purposes other than this case.

                                                  11
           6.     I will return all CONFIDENTIAL MATERIALS that come into my possession and

all documents and things that I have prepared relating thereto, to counsel for the party by whom I

am retained or employed, or from whom I have received such material.

           7.     I hereby submit to the jurisdiction of the United States District for the Middle

District of Georgia for the purpose of enforcement of the Protective Order in this case.

           I declare under penalty of perjury that the foregoing is true and correct.




38124611                                            12
